Citation Nr: 0521628	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  96-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic post-traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.    


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1972 to May 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic post-traumatic stress disorder (PTSD).  
In September 1993, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder.  In April 1999, the Board remanded the 
veteran's claims to the RO for additional action.  

In March 2003, the Board determined that additional 
development of the record was required.  In January 2004, the 
Board remanded the veteran's claims to the RO for additional 
action.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD is GRANTED.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder and the veteran's entitlement to service connection 
for PTSD are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  



FINDINGS OF FACT

1.  In March 1984, the RO denied service connection for 
chronic PTSD.  The veteran was informed in writing of the 
adverse determination and his appellate rights in April 1984.  
He did not submit a notice of disagreement with the adverse 
decision.  

2.  The documentation submitted since the March 1984 rating 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The March 1984 RO decision which denied service connection 
for PTSD is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for PTSD has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  

A.  Prior RO Decision

In March 1984, the RO denied service connection for chronic 
PTSD as there was no objective evidence of the veteran's 
alleged inservice stressors or PTSD symptomatology.  In April 
1984, the veteran and his accredited representative were 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a notice of disagreement 
with the adverse decision.  

The evidence considered by the RO in formulating its March 
1984 rating decision may be briefly summarized.  The 
veteran's service medical records do not refer to PTSD.  A 
February 1976 Air Force psychiatric evaluation notes that: 
the veteran was enrolled in an alcohol rehabilitation 
program; was diagnosed with aggressive-type 
passive-aggressive personality disorder; and exhibited no 
clinical findings consistent with a chronic acquired 
psychiatric disorder.  The veteran's service personnel 
records indicate that he served in Thailand during the 
Vietnam War.  A March 1983 hospital summary from the Jackson 
Mental Health Center states that the veteran was diagnosed 
with PTSD.  

B.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for 
chronic PTSD was received in September 1992, the prior 
version of 38 C.F.R. § 3.156 is for application.  Title 38 of 
the Code of Federal Regulations (2001) states, in pertinent 
part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.   Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the March 1984 rating 
decision denying service connection for chronic PTSD consists 
of additional service medical and personnel records, VA 
examination and clinical documentation, private clinical 
documentation, a November 1997 Social Security Administration 
(SSA) administrative law judge decision, Internet text 
extracts, the transcript of November 1993 hearing before a VA 
hearing officer, and written statements from the veteran; his 
wife and former wives, and several friends and associates.  
The November 1997 SSA administrative law judge opinion 
concludes that the veteran was entitled to SSA disability 
benefits based upon his PTSD and other chronic disabilities.  
The report of a December 2001 VA examination for compensation 
purposes states that the veteran reported several stressful 
events during active service including witnessing an American 
civilian employee being attacked and robbed at an air base in 
Thailand; subsequently executing one of the attackers; 
shooting and killing a Thai child who had thrown a soda can 
in front of their vehicle; participating in many covert 
operations staged from his base in Thailand; and being forced 
to drink whiskey with the enemy.  The veteran was diagnosed 
with severe PTSD.  The VA examiner commented that the veteran 
"has all the symptoms of PTSD as described in DSM-IV."  The 
SSA determination and the VA examination findings constitute 
new and material evidence in that they are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a 


Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's 
application, the Board observes that the RO issued VCAA 
notices to the veteran in September 2002 which informed him 
of the evidence needed to support his application; what 
actions he needed to undertake; and how the VA would assist 
him in developing his application.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  In November 1993, the 
veteran was afforded a hearing before a VA hearing officer.  
The hearing transcript is of record.  There remains no issue 
as to the substantial completeness of the veteran's 
application.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Therefore, the Board finds that 
the VA has satisfied its duty to notify and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2205).  Given the favorable resolution above, the Board 
finds that appellate review of the veteran's application to 
reopen his claim of entitlement to service connection for 
PTSD would not constitute prejudicial error.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic PTSD is GRANTED.  


REMAND


In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic PTSD following 
a de novo review of the entire record.  
In its January 2004 Remand instructions, the Board directed 
the RO to both submit all of the veteran's written statements 
and testimony as to his alleged inservice stressful events to 
the United States Armed Services Center for Unit Records 
Research (USASCURR) for verification and to request that the 
Air Force or other appropriate entity conduct a search of the 
military police or other relevant records for entries 
pertaining to the veteran's alleged stressful events at both 
Kadena Air Force Base, Okinawa, Japan and the United States 
Air Force facility at Nakhon Phanom, Thailand, Royal Thai Air 
Force air base.  In the February 2005 supplemental statement 
of the case (SSOC) issued to the veteran and his accredited 
representative, the RO stated that "no attempt was made to 
verify [the veteran's] claimed stressors with the USASCURR 
since, based on the evidence now of record, the attempt would 
be futile."  The record does not reflect that a search of 
Air Force military police records was requested.  The Court 
has held that the RO's compliance with the Board' s remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The November 1997 SSA administrative judge decision indicates 
that the veteran has been awarded SSA disability benefits 
based on his psychiatric disabilities.  The evidence 
considered by the SSA in granting the veteran's claim is not 
of record.  The Court has clarified that the VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Submit the veteran's testimony and 
written statements as to his alleged 
inservice stressors to the USASCURR for 
verification.  

2.  Contact the Air Force and/or the 
appropriate entity and request that a 
search be made of the military police 
records, including incident reports, of 
both Kadena Air Force Base, Okinawa, 
Japan and the United States Air Force 
facility at Nakhon Phanom, Thailand, 
Royal Thai Air Force base for the period 
between March 1972 and May 1976 for 
entries pertaining to the veteran.  

3.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the award of the 
veteran's SSA disability benefits for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
psychiatric examiner should identify the 
specific stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to (1) the etiology of all identified 
chronic psychiatric disorders and (2) 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic psychiatric 
disability was initially manifested in or 
otherwise originated during active 
service.  

Send the claims folders, including a copy 
of this REMAND, to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then adjudicate the veteran's 
entitlement to service connection for 
PTSD on de novo basis and readjudicate 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim of entitlement to a chronic 
acquired psychiatric disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


